Case: 16-10362       Document: 00513896112         Page: 1     Date Filed: 03/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                     No. 16-10362                                      FILED
                                   Summary Calendar                                March 3, 2017
                                                                                  Lyle W. Cayce
                                                                                       Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

STEVE TEPP,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:02-CR-55-1


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Steve Tepp appeals the 36-month sentence imposed following the
revocation of his supervised release. The sentence was above the advisory
Sentencing Guidelines range. Among other things, in imposing the sentence,
the district court concluded a further term of supervised release was
inappropriate because, inter alia, it would not be a good use of resources, given
Tepp’s previous violations of the terms of supervised release. Tepp contends


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-10362     Document: 00513896112      Page: 2    Date Filed: 03/03/2017


                                  No. 16-10362

the court’s reasons for the sentence were plainly unreasonable, focusing on the
court’s statement that “the government wasted enough money trying to
straighten [Tepp] out through supervised release”.
      Although Tepp made a general objection that the sentence was
“substantially and procedurally unreasonable”, he did not raise a specific
objection to the court’s reasoning, as he does now. See United States v. Neal,
578 F.3d 270, 272 (5th Cir. 2009) (“To preserve error, an objection must be
sufficiently specific to alert the district court to the nature of the alleged error
and to provide an opportunity for correction.”). Accordingly, review is only for
plain error. United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012).
Under that standard, Tepp must show a forfeited plain (clear or obvious) error
that affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If he does so, we have the discretion to correct the reversible plain
error, but should do so only if it “seriously affect[s] the fairness, integrity or
public reputation of judicial proceedings”. Id.
      Regardless of Tepp’s specificity in objecting to his sentence, he has not
shown error, plain or otherwise.       The record as a whole shows the court
weighed the pertinent 18 U.S.C. § 3553 sentencing factors and did not consider
any improper factors. Specifically, the court’s choice of sentence was grounded
in its conclusion that Tepp previously violated the terms of his supervised
release. This conclusion took into account his history and characteristics, as
well as the need to provide him drug-dependency treatment in the most
efficacious manner. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(D), 3583(e). The court’s
remarks evince its consideration of the pertinent § 3553(a) factors, and its
determination that a sentence within the advisory Guidelines sentencing
range was inadequate.
      AFFIRMED.



                                         2